Order entered March 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15158

                                           ORDER
       We GRANT the March 17, 2015 motion of Court Reporter Micaela Ynostrosa for an

extension of time to file the reporter’s record. The reporter’s record shall be filed by APRIL 30,

2015. We caution Ms. Ynostrosa that no further extension of time will be granted absent

extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE